This is a petition for habeas corpus, in which the petitioner seeks the appointment of counsel. The petitioner (Frazier) is presently incarcerated at the Adult Correctional Institutions because he violated the terms and conditions of his 1973 parole agreement. In his petition Frazier claims that G.L. 1956 (1969 Reenactment) §13-8-19, insofar as it requires a prisoner whose parole has been revoked to serve the remainder of his original sentence without being given any credit for the period while he was on parole, is violative of the federal constitutional guarantee of due process and its bar against double jeopardy.
We see no reason for the appointment of counsel because of our belief that an appropriate response to the petitioner’s contentions can be found in State v. Fazzano, 96 R.I. 472, 478, 194 A.2d 680, 684 (1963), and Rondoni v. Langlois, 89 R.I. 373, 376-77, 153 A.2d 163, 164-65 (1959).
Accordingly, the petition for habeas corpus with its accompanying motion are both denied and dismissed.